Exhibit 21.0 Subsidiaries Jurisdiction or Registrant State of Incorporation Chicopee Bancorp, Inc. Massachusetts Subsidiaries Chicopee Savings Bank Massachusetts Chicopee Funding Corporation Massachusetts CSB Colts, Inc. (1) Massachusetts CSB Investment Corp. (1) Massachusetts Cabot Realty L.L.C. (2) Massachusetts Cabot Management Corporation (1) Massachusetts Wholly owned subsidiary of Chicopee Savings Bank. Chicopee Savings Bank owns a 99% interest in Cabot Realty L.L.C. and Cabot Management Corp. owns a 1% interest.
